Citation Nr: 9900104	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  98-06 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for periodic limb 
movements disorder.

3.  Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and [redacted]


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


REMAND

The veteran had active service from March 1966 to January 
1970.  This matter came before the Board of Veterans Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for sleep apnea, periodic limb movement disorder, and 
narcolepsy.

Service medical records show that the veteran had episodes of 
dizziness, syncope, drowsiness, and headache.  After a 
hospitalization for observation, a diagnosis of suspected 
seizure disorder was recorded.  After a subsequent 
neurological evaluation, an examiner noted diagnoses of 
probable muscle tension headache and probable 
hyperventilation syndrome.  The veteran and his wife have 
testified that after his separation from service, he 
continued to have episodes of symptoms similar to those he 
had in service.  He has current diagnoses of sleep apnea, 
periodic limb movement disorder, narcolepsy, and suspected 
fibromyalgia.   In May 1997, a sleep specialist reported that 
it was highly likely that at least one episode in service 
when the veteran apparently fell asleep while driving an 
automobile was a narcoleptic attack.  That opinion was 
apparently made without review of the veterans service 
medical records.  Another physician who has treated the 
veteran and has reviewed his service medical records has 
expressed the opinion that in-service episodes of syncope 
could have been related to the later diagnosed narcolepsy.

The report of a May 1997 VA examination indicates that the 
examiner did not confirm the diagnoses and declined to 
express an opinion concerning whether the veterans in-
service symptoms were related to current disabilities 
diagnosed by other physicians.  The examiner recommended that 
the veteran be seen by a VA neurologist.  However, the record 
contains no indication that the veteran has since been 
examined by a VA neurologist.

The Board is of the opinion that a VA examination is 
necessary to determine the nature and etiology of the 
veterans current disability(ies).  Pursuant to this remand, 
the RO may be scheduling a VA examination.  The veteran is 
hereby notified that it is his responsibility to report for 
the examination and to cooperate in the development of the 
claim, and that the consequences of failure to report for a 
VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1998).

The case is remanded for the following actions:

1.  As suggested by the VA examiner, the 
RO should schedule a VA neurology 
examination to determine the nature and 
etiology of the veterans current 
disabilities.  The veterans claims 
folder should be made available and 
should be reviewed by the examiner.  All 
appropriate tests should be conducted.  
Based on the examiners examination of 
the veteran and review of the record, the 
examiner should report the diagnosis of 
any current disorders he or she 
identifies.  In addition, the examiner 
should express an opinion whether it is 
as likely as not that the symptoms of 
dizziness, headache, and syncope 
documented during the veterans active 
service are related to any current 
diagnosis.  If it is not possible to make 
such a correlation, the examiner should 
so state.  A discussion of the facts and 
medical principals involved should be 
included in the examiners opinion.

2.  Thereafter, the RO should again 
review the claims folder and readjudicate 
the claims of entitlement to service 
connection for sleep apnea, periodic limb 
movement disorder, and narcolepsy.  If 
any issue on appeal remains denied, a 
supplemental statement of the case (SSOC) 
should be provided to the veteran and his 
representative, who should be afforded a 
reasonable time to respond to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
